Title: To Thomas Jefferson from Samuel Brown, 24 August 1806
From: Brown, Samuel
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Washington M. Territory Augt. 24th 1806
                        
                        I recd. your letter of July 9th by yesterday’s mail & am very sorry to inform you that Mr Irvill’s
                            collection of Bones was removed from Natchez a few hours before I arrived there from New orleans so that I have not yet
                            had the satisfaction of examining it—Judge Rodney & Dr Seip, an intelligent Physician of Natchez, who saw part of the
                            collection, assure me that Dr Wistars ideas of its importance, are perfectly just—Mr Irvill exhibits the Bones of. at
                            least three distinct species of animals. The mammoth, the megalonix & a third species which Judge Rodney says is of the
                                “Hog” kind. A Mr Stewart of Cincinnati who spent the last evening with
                            me assured me Judge Turner is of opinion that these bones belong to “an enormous Turtle.” Dr Seip
                            who perhaps is a more correct Anatomist than either of the other Gentlemen modestly declines giving his opinion on the
                            subject—Mr Stewart was present when the Bones of the Megalonix were discovered in Green Brier & frequently saw those
                            now in the possession of Irvill shortly after they were dug up by Dr Goforth at the Big bone Lick. He says that the bones
                            of the Megalonix found at the latter place are nearly double the size of those which Colo Stewart sent to you—Mr Irvill
                            paid Dr Goforth (as Stewart informs me) only one hundred Dollars for the whole collection. He now asks in Orleans
                            $10.000. He told Stewart, the other day that a company of Frenchmen had offered him $7.500 but as he reported at Natchez
                            & still asserts at orleans that he procured the bones at a great expence on the Missouri it is to be presumed that his
                            assertions with regard to the offers he has refused are not more correct—I have forwarded your letter & that of Dr
                            Wistar to my Brother James Brown of New Orleans & have interested Mr Daniel Clarke in the business & hope that
                            something may yet be done to secure for the Philosophical Society a collection so curious & so interesting to
                            Naturalists
                        It was with great satisfaction I learned from Mr Stewart that Irvill left a great number of bones at Dr
                            Goforths which were not necessary to complete his skeletons. These he has pledged himself to deliver to me at N Orleans
                            in the course of the ensuing autumn. Perhaps among these may be found the very bones which are most wanted.
                        It will be satisfactory to the Society to hear that Dr Goforth with five or six men procured all the bones
                            in Irvills collection in four days & Mr Stewart assured me that he could “load a Boat with bones
                            of the same species in a very short time” The bones are found in a marsh of about half an acre in extent & are buried
                            in the mud from four to ten feet deep—The mud is soft & they can be felt by running a pole down into it & are easily
                            raised. I sincerely wish that the society would appropriate two or three hundred Dollars & send one of the Mr Peales or
                            some other confedial person to the Big bone Lick where I am
                            confident a most valuable collection might be procured at a trifling expence. The Country people would assist in an
                            undertaking of this kind & the carriage New Orleans would cost the Society very little. As I hope to reside in future in
                            that City I shall always feel sincere pleasure in contributing, in any way, in my power, to promote the interests of the
                            Society—
                  With sentiments of the greatest respect I am yo Mo obt
                        
                            Sam Brown
                     
                        
                    